EXECUTION VERSION

Michaels Stores, Inc.

$500,000,000 8.000% Senior Notes due 2027

PURCHASE AGREEMENT

June 21, 2019

BofA Securities, Inc. 
     As Representative of the

     Initial Purchasers listed

     in Schedule I hereto
One Bryant Park
New York, New York  10036

Ladies and Gentlemen:

Michaels Stores, Inc., a Delaware corporation (the “Issuer”), will issue and
sell to the several parties named in Schedule I hereto (each an “Initial
Purchaser” and, together, the “Initial Purchasers”) $500,000,000 aggregate
principal amount of its 8.000% Senior Notes due 2027 (the “Securities”).  The
Securities will be issued by the Issuer pursuant to an indenture, to be dated as
of July 8, 2019 (the “Indenture”), among the Issuer, the Guarantors (as defined
herein) and U.S. Bank National Association, as trustee (the “Trustee”).  The
Securities will be guaranteed (the “Guarantees”) on a senior unsecured basis by
each of the guarantors listed on Annex A-1 hereto (together, the “Guarantors”).
Certain other terms used herein are defined in Section 17 hereof.

The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Act in reliance upon exemptions from
the registration requirements of the Act.

In connection with the sale of the Securities, the Issuer has prepared a
preliminary offering memorandum, dated June 17, 2019 (the “Preliminary
Memorandum”) setting forth or including a description of the terms of the
Securities and the Guarantees, the terms of the offering of the Securities and
certain information concerning the Issuer and the Guarantors.  As used herein,
“Pricing Disclosure Package” shall mean the Preliminary Memorandum, as
supplemented or amended by any supplement to the Preliminary Memorandum listed
on Annex B hereto in the most recent form that has been prepared and delivered
by the Issuer to the Initial Purchasers in connection with their solicitation of
offers to purchase Securities prior to the time when sales of the Securities
were first made (the “Time of Sale”).  Promptly after the date hereof and in any
event no later than the second Business Day following the date hereof, the
Issuer will prepare and deliver to each Initial Purchaser a final offering
memorandum (the “Final Memorandum”), which will consist of the Preliminary
Memorandum with such changes therein as are required to reflect the information
contained in the amendments or supplements listed on






Annex B hereto.  Any reference herein to the Preliminary Memorandum, the Pricing
Disclosure Package or the Final Memorandum shall be deemed to refer to and
include all documents filed with the Commission pursuant to Section 13(a), 13(c)
or 15(d) of the Exchange Act on or prior to the date of such document and
incorporated by reference therein, and any reference to the Preliminary
Memorandum, the Pricing Disclosure Package or the Final Memorandum, as the case
may be, as amended or supplemented, as of any specified date, shall be deemed to
include any documents filed with the Commission pursuant to Section 13(a), 13(c)
or 15(d) of the Exchange Act after the date of the Preliminary Memorandum or the
Final Memorandum, as the case may be, and prior to such specified date (such
documents filed with the Commission, the “Incorporated Documents”).  The Issuer
hereby confirms that it has authorized the use of the Pricing Disclosure
Package, Final Memorandum and the Recorded Road Show (defined below) in
connection with the offer and sale of the Securities by the Initial Purchasers.

The Securities are being issued to repay, together with cash on hand, the entire
outstanding principal amount of the Issuer’s 5.875% Senior Subordinated Notes
due 2020 (the “Existing 2020 Notes”), together with related redemption premiums,
fees and expenses.  The issuance of the Securities, the repayment of the
Existing 2020 Notes and the other related transactions described herein and in
the Pricing Disclosure Package are collectively referred to as the
“Transactions.”

1. Representations and Warranties.  The Issuer and the Guarantors jointly and
severally represent and warrant to each Initial Purchaser as follows as of the
date hereof and as of the Closing Date (references in this Section 1 to the
“Offering Memorandum” are to (x) the Pricing Disclosure Package in the case of
representations and warranties made as of the date hereof and (y) both the
Pricing Disclosure Package and the Final Memorandum in the case of
representations and warranties made as of the Closing Date):

(a)The Preliminary Memorandum, at the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  At the Time of Sale, the Pricing Disclosure Package
does not, and on the Closing Date will not, and the Final Memorandum as of its
date and on the Closing Date will not, contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided,  however, that the Issuer and the Guarantors
make no representation or warranty as to the information contained in or omitted
from the Offering Memorandum, in reliance upon and in conformity with the
Initial Purchaser Information (as defined below).  The Issuer has not
distributed or referred to and will not distribute or refer to (1) any written
communication (as defined in Rule 405 of the Act) other than the Pricing
Disclosure Package, the Final Memorandum and the investor presentation made
orally to investors and simultaneously recorded on June 18, 2019 and the
corresponding slide deck (the “Recorded Road Show”).  The Recorded Road Show,
when taken together with the Pricing Disclosure Package, as of the Time of Sale
did not, and at the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided,  however, that the Issuer and the Guarantors
make no representation or warranty as to the information

-2-

 




contained in or omitted from the Recorded Road Show, in reliance upon and in
conformity with the Initial Purchaser Information. 

(b)The documents incorporated by reference in the Preliminary Memorandum, the
Pricing Disclosure Package and the Final Memorandum, when they were filed with
the Commission, conformed in all material respects to the requirements of the
Exchange Act, and none of such documents contained any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and any further documents so filed and incorporated by
reference in the Preliminary Memorandum, the Pricing Disclosure Package or the
Final Memorandum, when such documents are filed with the Commission, will
conform in all material respects to the requirements of the Exchange Act and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(c)Assuming the accuracy of the representations and warranties of the Initial
Purchasers contained in Section 4 and their compliance with the agreements set
forth therein, none of the Issuer or any of its subsidiaries, nor any of their
respective Affiliates, or any person acting on their behalf has, directly or
indirectly, made offers or sales of any security, or solicited offers to buy,
any security under circumstances that would require the registration of the
Securities under the Act.

(d)Assuming the accuracy of the representations and warranties of the Initial
Purchasers contained in Section 4 and their compliance with the agreements set
forth therein, none of the Issuer or any of its subsidiaries or any of their
respective Affiliates, or any person acting on their behalf has: (i) engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with any offer or sale of the Securities or (ii)
engaged in any directed selling efforts (within the meaning of Regulation S)
with respect to the Securities; and the Issuer and each of its subsidiaries and
each of their respective Affiliates and each person acting on their behalf have
complied with the offering restrictions requirement of Regulation S.  Any sale
of the Securities by the Issuer pursuant to Regulation S is not part of a plan
or scheme to evade the registration provisions of the Act. 

(e)The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under
the Act.

(f)Assuming the accuracy of the representations and warranties of the Initial
Purchasers contained in Section 4 and their compliance with the agreements set
forth therein, no registration under the Act of the Securities is required for
the offer and sale of the Securities to the Initial Purchasers or by the Initial
Purchasers to the initial purchasers therefrom, in each case in the manner
contemplated herein, in the Pricing Disclosure Package and in the Final
Memorandum, and it is not necessary to qualify the Indenture under the Trust
Indenture Act.  The Indenture, as of the Closing Date, will conform in all
material respects to the requirements of an indenture which is qualified under
the Trust Indenture Act.



-3-

 




(g)None of the Issuer, the Guarantors or any of their respective subsidiaries is
or, after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in the Offering Memorandum,
will be required to register as an “investment company” as defined in the
Investment Company Act, without taking account of any exemption arising out of
the number of holders of the Issuer’s securities.

(h)None of the Issuer, the Guarantors or any of their respective subsidiaries
has paid or agreed to pay to any person any compensation for soliciting another
to purchase any Securities (except as contemplated in this Agreement).

(i)None of the Issuer, any of its subsidiaries or any of their respective
Affiliates has taken or will take, directly or indirectly, any action designed
to or that has constituted or that would reasonably be expected to cause or
result, under the Exchange Act or otherwise, in stabilization or manipulation of
the price of any security of the Issuer or any of its subsidiaries to facilitate
the sale or resale of the Securities.

(j)The Issuer and each of its subsidiaries have been duly organized and are
validly existing and in good standing (or the equivalent thereof with respect to
the law of foreign countries, if applicable) under the laws of their respective
jurisdictions of organization, are duly qualified to do business and are in good
standing (or the equivalent thereof with respect to the law of foreign
countries, if applicable) in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified or in good standing (or
the equivalent thereof with respect to the law of foreign countries, if
applicable) or have such power or authority would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
business, properties, management, financial position, results of operations or
prospects of the Issuer and its subsidiaries taken as a whole or on the
performance by the Issuer and the Guarantors taken as a whole of their
obligations under this Agreement (a “Material Adverse Effect”). 

(k)As of the date hereof, the Issuer has no subsidiaries other than the entities
listed on Annex A-2 hereto.

(l)As of May 4, 2019, on a pro forma basis, after giving effect to the
consummation of the Transactions, the Issuer and its subsidiaries would have had
the issued and outstanding capitalization as set forth in the Offering
Memorandum under the heading “Capitalization,” and all the outstanding
membership interests or shares of capital stock, as applicable, of the Issuer
and each of its subsidiaries have been duly authorized and validly issued, if
applicable, are fully paid and nonassessable and were not issued in violation of
any preemptive or similar rights; and, except as otherwise set forth in the
Offering Memorandum, all outstanding shares of capital stock or membership
interests of the subsidiaries are owned by the Issuer either directly or
indirectly free and clear of any security interest, claim, lien or encumbrance
(other than security interests, claims, liens, encumbrances and restrictions
imposed in connection with the Issuer’s

-4-

 




senior secured credit facilities or permitted thereunder and by the Act and
state securities or “blue sky” laws of certain jurisdictions).

(m)(i) This Agreement has been duly authorized, executed and delivered by the
Issuer and each Guarantor; (ii) the Indenture has been duly authorized by the
Issuer and each Guarantor and, on the Closing Date and prior to the issuance of
the Securities, will have been duly executed and delivered by the Issuer and
each Guarantor and, assuming due authorization, execution and delivery thereof
by the Trustee, the Indenture will constitute a legally valid and binding
instrument enforceable against the Issuer and each Guarantor in accordance with
its terms (in each case subject, as to the enforcement of remedies, to the
effects of (x) bankruptcy, reorganization, insolvency, fraudulent conveyance,
moratorium or other laws affecting creditors’ rights generally from time to time
in effect, (y) general principles of equity (whether considered in a proceeding
in equity or at law) and (z) an implied covenant of good faith and fair dealing
(collectively, the “Enforceability Limitations”)); (iii) the Securities have
been duly authorized by the Issuer and, when executed and authenticated by the
Trustee in accordance with the provisions of the Indenture and delivered to and
paid for by the Initial Purchasers, will have been duly executed and issued by
the Issuer and will constitute the legal, valid and binding obligations of the
Issuer, entitled to the benefits of the Indenture (subject to the Enforceability
Limitations); and (v) the Guarantees have been duly authorized by the Guarantors
and, when the Securities have been duly executed and issued, will constitute the
legal, valid and binding obligations of each of the Guarantors, enforceable
against each of the Guarantors in accordance with their terms and entitled to
the benefits of the Indenture (subject to the Enforceability Limitations).

(n)Since the date of the most recent financial statements of The Michaels
Companies, Inc. (the “Parent”) included or incorporated by reference in the
Offering Memorandum, (i) there has not been any change in the capital stock or
other equity interests of the Issuer or any of the Guarantors (other than the
issuance of shares of common stock upon exercise of stock options, restricted
stock awards and warrants described as outstanding in, and the grant of options,
restricted stock and other awards under existing equity incentive plans
described in, the Offering Memorandum), short-term debt or long-term debt of the
Issuer or any of its subsidiaries that, individually or in the aggregate, is
material to the Issuer and its subsidiaries taken as a whole, or any dividend or
distribution of any kind declared, set aside for payment, paid or made by the
Issuer on any class of capital stock or other equity interest, or any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the business, properties, management, financial position
or results of operations of the Issuer and its subsidiaries taken as a whole;
(ii) neither the Issuer nor any of its subsidiaries has entered into any
transaction or agreement that is material to the Issuer and its subsidiaries
taken as a whole or incurred any liability or obligation, direct or contingent,
that is material to the Issuer and its subsidiaries taken as a whole; and (iii)
neither the Issuer nor any of its subsidiaries has sustained any loss or
interference with its business that is material to the Issuer and its
subsidiaries taken as a whole and that is either from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority, except in each case under clauses (i)  

-5-

 




through (iii) above as otherwise disclosed or incorporated by reference in the
Offering Memorandum.

(o)No relationship, direct or indirect, exists between or among the Issuer or
any of its subsidiaries, on the one hand, and the directors, officers,
stockholders or other affiliates of the Issuer or any of its subsidiaries, on
the other, that is required by the Exchange Act to be described in the
Incorporated Documents and that is not so described in the Offering Memorandum. 

(p)The term “Transaction Documents” refers to this Agreement, the Securities and
the Indenture (including the Guarantees).  Each of the Transaction Documents
conforms in all material respects to the description thereof in the Offering
Memorandum.

(q)No consent, approval, authorization, order, registration or qualification of
or with any court or arbitrator or governmental or regulatory authority is
required for the execution, delivery and performance by the Issuer and the
Guarantors of the Transaction Documents and the consummation by the Issuer and
the Guarantors of the transactions contemplated thereby (including, without
limitation, the issuance of the Securities), except such (i) as may be required
under provincial securities or blue sky laws of any jurisdiction in which the
Securities are offered and sold or (ii) as shall have been obtained or made
prior to the Closing Date.

(r)None of the execution and delivery of the Transaction Documents, the issuance
and sale of the Securities, the issuance of the Guarantees or the consummation
of any other of the transactions herein or therein contemplated, or the
fulfillment of the terms hereof or thereof, will conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Issuer or any of the Guarantors
pursuant to, (i) any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Issuer or any of its subsidiaries is a
party or by which the Issuer or any of its subsidiaries is bound or to which any
of the property or assets of the Issuer or any of its subsidiaries is subject,
(ii) result in any violation of the provisions of the charter or by-laws or
similar organizational documents of the Issuer or any of its subsidiaries or
(iii) result in the violation of any law or statute or any judgment, order,
rule  or regulation of any court or arbitrator or governmental or regulatory
authority having jurisdiction over the Issuer or any of its subsidiaries,
except, in the case of clauses (i) and (iii) above, for any such conflict,
breach, violation or default that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(s)The consolidated historical financial statements (including the related notes
thereto) of the Parent and its consolidated subsidiaries included or
incorporated by reference in the Offering Memorandum comply in all material
respects with the applicable requirements of the Exchange Act, present fairly in
all material respects the financial position of the Parent and its consolidated
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods

-6-

 




specified; such financial statements have been prepared in conformity with
generally accepted accounting principles in the United States (“GAAP”) applied
on a consistent basis throughout the periods covered thereby, and any supporting
schedules included or incorporated by reference in the Offering Memorandum
present fairly in all material respects the information required to be stated
therein; the selected historical financial data set forth under the caption
“Summary—Summary Consolidated Financial and Operating Data” in the Offering
Memorandum fairly present in all material respects, on the basis stated in the
Offering Memorandum, the information included therein; and the other financial
information included or incorporated by reference in the Offering Memorandum has
been derived from the accounting records of the Parent and its consolidated
subsidiaries and presents fairly in all material respects the information shown
thereby.  The interactive data in eXtensible Business Reporting Language
incorporated by reference in the Offering Memorandum fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

(t)Except as described, or incorporated by reference, in the Offering
Memorandum, there are no legal, governmental or regulatory investigations,
actions, suits or proceedings pending to which the Issuer or any of its
subsidiaries is or may be a party or to which any property of the Issuer or any
of its subsidiaries is or may be the subject that, individually or in the
aggregate, if determined adversely to the Issuer or any of its subsidiaries,
would reasonably be expected to have a Material Adverse Effect; to the knowledge
of the Issuer and Guarantors, no such investigations, actions, suits or
proceedings are threatened or contemplated by any governmental or regulatory
authority or threatened by others; and (i) there are no current or pending
legal, governmental or regulatory actions, suits or proceedings that are
required under the Exchange Act to be described in the Incorporated Documents
that are not so described in the Incorporated Documents and (ii) there are no
statutes, regulations or contracts or other documents that are required under
the Exchange Act to be filed as exhibits to the Incorporated Documents or
described in the Incorporated Documents that are not so filed as exhibits to the
Incorporated Documents or described in the Incorporated Documents.

(u)The Issuer and its subsidiaries have good and marketable title in fee simple
(in the case of real property) to, or have valid rights to lease or otherwise
use, all items of real property and have good title or a valid legal right to
lease or otherwise use all items of real property and personal property that are
material to the business of the Issuer and its subsidiaries taken as a whole, in
each case free and clear of all liens, encumbrances, claims and defects and
imperfections of title except those that (i) do not materially interfere with
the use made and proposed to be made of such property by the Issuer and its
subsidiaries, (ii) would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect or (iii) exist under the Issuer’s
senior secured credit facilities.

(v)Neither the Issuer nor any of its subsidiaries is (i) in violation of its
charter or by-laws or similar organizational documents; (ii) in default, and no
event has occurred that, with notice or lapse of time or both, would constitute
such a default, in the due performance or observance of any term, covenant or
condition contained in any

-7-

 




indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Issuer or any of its subsidiaries is a party or by which
the Issuer or any of its subsidiaries is bound or to which any of the property
or assets of the Issuer or any of its subsidiaries is subject; or (iii) in
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority, except, in the
case of clauses (ii) and (iii) above, for any such default or violation that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(w)Ernst & Young LLP, which has certified certain financial statements of the
Parent and its consolidated subsidiaries, is an independent registered public
accounting firm with respect to the Parent and its consolidated subsidiaries
within the applicable rules and regulations adopted by the Commission and the
Public Company Accounting Oversight Board (United States) and as required by the
Act.

(x)The Issuer and its subsidiaries have paid all federal, state, local and
foreign taxes required to be paid, and filed all tax returns required to be
filed, through the date hereof, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and except
as otherwise disclosed, or incorporated by reference, in the Offering
Memorandum, there is no material tax deficiency that has been, or would
reasonably be expected to be, asserted against the Issuer or any of its
subsidiaries or any of their respective properties or assets.

(y)No labor disturbance by or dispute with employees of the Issuer or any of its
subsidiaries exists or, to the knowledge of the Issuer and the Guarantors, is
contemplated or threatened, and the Issuer and the Guarantors are not aware of
any existing or imminent labor disturbance by, or dispute with, the employees of
any of its or its subsidiaries’ principal suppliers, contractors or customers,
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(z)The Issuer and its subsidiaries have insurance covering their respective
properties, operations, personnel and businesses, which insurance is in amounts
and insures against such losses and risks as are customary for businesses such
as those of the Issuer and its subsidiaries; and neither the Issuer nor any of
its subsidiaries has (i) received notice from any insurer or agent of such
insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.

(aa)No subsidiary of the Issuer or any Guarantor is currently prohibited and,
after giving effect to the Transactions, no subsidiary of the Issuer or any
Guarantor will be prohibited, directly or indirectly, under any agreement or
other instrument to which it is a party or is subject, from paying any lawful
dividends to the Issuer or any Guarantor or any other subsidiary (except as may
be limited by applicable laws of each subsidiary’s state of incorporation or
jurisdiction or organization, or by limited liability company or

-8-

 




similar laws), from making any other lawful distribution on such subsidiary’s
capital stock or similar ownership interests (except as may be limited by
applicable law), from repaying to the Issuer or any Guarantor or any other
subsidiary any loans or advances to such subsidiary from the Issuer or any
Guarantor or any other subsidiary or from transferring any of such subsidiary’s
properties or assets to the Issuer or any Guarantor or any other subsidiary of
the Issuer or any Guarantor, except as described in the Offering Memorandum or
provided pursuant to the Issuer’s senior secured credit facilities.

(bb)The Issuer and its subsidiaries possess all licenses, certificates, permits
and other authorizations issued by, and have made all declarations and filings
with, the appropriate federal, state, local or foreign governmental or
regulatory authorities that are necessary for the ownership or lease of their
respective properties or the conduct of their respective businesses as
described, or incorporated by reference, in the Offering Memorandum, except
where the failure to possess or make the same would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and except
as described, or incorporated by reference, in the Offering Memorandum, neither
the Issuer nor any of its subsidiaries has received notice of any revocation or
modification of any such license, certificate, permit or authorization.

(cc)The Issuer and its subsidiaries maintain systems of “internal control over
financial reporting” (as defined in Rule 13a-15(f) of the Exchange Act) that
comply with the requirements of the Exchange Act and that have been designed by,
or under the supervision of, their respective principal executive and principal
financial officers, or persons performing similar functions, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles, including, but not limited to,
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) the interactive data in eXtensible Business
Reporting Language incorporated by reference in the Offering Memorandum fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.  Based on the Parent’s most recent evaluation of its internal controls
over financial reporting pursuant to Rule 13a-15(c) of the Exchange Act, except
as disclosed, or incorporated by reference, in the Offering Memorandum, there
are no material weaknesses in the Issuer’s internal controls.  The Parent’s
auditors and the Audit Committee of the Board of Directors of the Parent have
been advised of: (i) all significant deficiencies and material weaknesses in the
design or operation of internal controls over financial reporting which have
adversely affected or are reasonably likely to adversely affect the Parent’s
ability to record, process, summarize and report financial information; and (ii)
any fraud, whether or not material, that involves management or other employees
who have a significant role in the Parent’s internal controls over financial
reporting.



-9-

 




(dd)(i) The Issuer and its subsidiaries (x) are in compliance with, and have not
violated, any and all applicable federal, state, local and foreign, laws, rules,
regulations, decisions and orders relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (collectively, “Environmental Laws”); (y) have received and are
in compliance with all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses; and
(z) have not received notice of any actual or potential liability for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants at any location, and have no
knowledge of any circumstance, event or condition that would reasonably be
expected to result in any such notice or liability, and (ii) there are no costs
or liabilities associated with Environmental Laws of or relating to the Issuer
or its subsidiaries, except in the case of either (i) or (ii) above, for any
such failure to comply with, or failure to receive required permits, licenses or
approvals, or cost or liability, as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and (iii) except as
described in the Offering Memorandum, (x) there are no proceedings that are
pending, or that are known to the Issuer to be contemplated, against the Issuer
or any of its subsidiaries under any Environmental Laws in which a governmental
entity is also a party, other than such proceedings regarding which it is
reasonably believed no monetary sanctions of $100,000 or more will be imposed,
(y) the Issuer and its subsidiaries are not aware of any issues regarding
compliance with Environmental Laws, or liabilities or other obligations under
Environmental Laws or concerning hazardous or toxic substances or wastes,
pollutants or contaminants, that would reasonably be expected to have a material
effect on the capital expenditures, earnings or competitive position of the
Issuer and its subsidiaries, and (z) none of the Issuer and its subsidiaries
anticipates material capital expenditures relating to any Environmental Laws.

(ee)(i) Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), for which
the Issuer or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Code), would have any liability (each, a “Plan”) has been
maintained in compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including but not limited to ERISA and
the Code; (ii) no prohibited transaction, within the meaning of Section 406 of
ERISA or Section 4975 of the Code, has occurred with respect to any Plan
excluding transactions effected pursuant to a statutory or administrative
exemption; (iii) for each Plan that is subject to the funding rules of Section
412 of the Code or Section 302 of ERISA, the minimum funding standard of Section
412 of the Code and Section 302 of ERISA, as applicable, has been satisfied
(without taking into account any waiver thereof or extension of any amortization
period) and is reasonably expected to be satisfied in the future (without taking
into account any waiver thereof or extension of any amortization period); (iv)
except as otherwise disclosed, or incorporated by reference, in the Offering
Memorandum, the fair market value of the assets of each Plan exceeds the present
value of all benefits accrued under such Plan (determined based on those
assumptions used to fund such Plan); (v) no “reportable event” (within the
meaning of Section 4043(c) of ERISA) has occurred or is reasonably

-10-

 




expected to occur; and (vi) neither the Issuer nor any member of the Controlled
Group has incurred, nor reasonably expects to incur, any liability under Title
IV of ERISA (other than contributions to the Plan or premiums to the PBGC, in
the ordinary course and without default) in respect of a Plan (including a
“multiemployer plan,” within the meaning of Section 4001(a)(3) of ERISA), and
except for where failure to comply with any of the clauses (i) through (vi) of
this paragraph would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

(ff)The Issuer and its subsidiaries own or possess the right to use all patents,
patent applications, trademarks, service marks, trade names, domain names, trade
mark registrations, service mark registrations, copyrights, licenses and
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures) (collectively,
“Intellectual Property”) material to the operation of the business of the Issuer
and its subsidiaries, taken as a whole.  Except as disclosed, or incorporated by
reference, in the Offering Memorandum, the Issuer and its subsidiaries have not
received any notice of infringement or conflict with the asserted rights of
others or are aware of any valid basis for same that would, individually or in
the aggregate, if it resulted in an unfavorable decision, ruling or finding,
reasonably be expected to have a Material Adverse Effect.

(gg)Neither the issuance, sale and delivery of the Securities and, when issued,
the Guarantees, nor the application of the proceeds thereof by the Issuer as
described in the Offering Memorandum will violate Regulation T, U or X of the
Board of Governors of the Federal Reserve System, as the same is in effect on
the Closing Date.

(hh)To the knowledge of the Issuer and the Guarantors, immediately after the
consummation of the Transactions and the other transactions contemplated by this
Agreement, (i) the fair value and present fair saleable value of the assets of
the Issuer and its subsidiaries taken as a whole on a going concern basis will
exceed the sum of their stated liabilities and identified contingent liabilities
taken as a whole; and (ii) the Issuer and its subsidiaries on a consolidated
basis will not be (a) left with unreasonably small capital with which to carry
on their business as it is proposed to be conducted, (b) unable to pay their
debts (contingent or otherwise) as they mature or (c) otherwise insolvent.

(ii)No forward-looking statement (within the meaning of Section 27A of the Act
and Section 21E of the Exchange Act) contained, or incorporated by reference, in
the Offering Memorandum has been made or reaffirmed without a reasonable basis
or has been disclosed other than in good faith.  Nothing has come to the
attention of the Issuer that has caused the Issuer to believe that the
statistical and market-related data included, or incorporated by reference, in
the Offering Memorandum is not based on or derived from sources that are
reliable and accurate in all material respects.

(jj)There are no stamp or other issuance or transfer taxes or duties or other
similar fees or charges imposed by any governmental authority required under
applicable law to be paid in connection with the execution and delivery of this
Agreement or the Indenture, the issuance or sale hereunder by the Issuer of the
Securities, or the issuance by the Guarantors of the Guarantees.



-11-

 




 (kk)The Issuer and its subsidiaries maintain an effective system of “disclosure
controls and procedures” (as defined in Rule 13a-15(e) of the Exchange Act)
that  complies with the requirements of the Exchange Act and that has been
designed to ensure that information required to be disclosed by the Issuer in
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Issuer’s management as
appropriate to allow timely decisions regarding required disclosure.  The Issuer
and its subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act.

(ll)Neither the Issuer nor any of its subsidiaries, nor, to the knowledge of the
Issuer and the Guarantors, any director, officer, employee, affiliate or other
person associated with or acting on behalf of the Issuer or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under the Bribery Act 2010 of the United
Kingdom, or any other applicable anti-bribery or anti-corruption law; or (iv)
made, offered, agreed, requested or taken an act in furtherance of any unlawful
bribe or other unlawful benefit, including, without limitation, any rebate,
payoff, influence payment, kickback or other unlawful payment or benefit.  The
Issuer and its subsidiaries have instituted, maintain and enforce, and will
continue to maintain and enforce policies and procedures designed to promote and
ensure compliance with all applicable anti-bribery and anti-corruption laws.

(mm)The operations of the Issuer and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements, including those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the applicable money laundering statutes of
all jurisdictions where the Issuer or any of its subsidiaries conducts business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Issuer or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Issuer and
the Guarantors, threatened.

(nn)Neither the Issuer nor any of its subsidiaries, nor, to the knowledge of the
Issuer and the Guarantors, any director, officer, employee, agent, affiliate or
other person

-12-

 




associated with or acting on behalf of the Issuer or any of its subsidiaries is
currently the subject or the target of any sanctions administered or enforced by
the U.S. government (including, without limitation, the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State
and including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council, the
European Union, Her Majesty’s Treasury or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Issuer, any of its subsidiaries located,
organized or resident in a country or territory that is the subject or target of
Sanctions, including, without limitation, Crimea region, Cuba, Iran, North Korea
and Syria (each, a “Sanctioned Country”); and the Issuer will not directly or
indirectly use the proceeds of the offering contemplated hereby, or lend,
contribute or otherwise make available such proceeds to any joint venture
partner or other person or entity, that to its and the Guarantors knowledge
intends to use such proceeds, or to any subsidiary (i) to fund any activities of
or business with any person, or in any country or territory, that, at the time
of such funding, is the subject of Sanctions or (ii) in any other manner that
will result in a violation by any person (including any person participating in
the transaction, whether as initial purchaser, advisor, investor or otherwise)
of Sanctions.  For the past five years, the Issuer and its subsidiaries have not
knowingly engaged in and are not now knowingly engaged in any dealings or
transactions with any person that at the time of the dealing or transaction is
or was the subject or the target of Sanctions or with any Sanctioned Country.

(oo)       The Issuer and its subsidiaries’ information technology assets and
equipment, computers, systems, networks, hardware, software, websites,
applications, and databases (collectively, “IT Systems”) are adequate for, and
operate and perform in all material respects as required in connection with the
operation of the business of the Issuer and its subsidiaries as currently
conducted.  The Issuer and its subsidiaries have implemented and maintained
commercially reasonable controls, policies, procedures, and safeguards to
maintain and protect their material confidential information and the integrity,
continuous operation and security of all material IT Systems and material
confidential data, including any of their material confidential data maintained
by a third party (including all personally identifiable data (“Personal Data”))
used in connection with their businesses, and, to the knowledge of the Issuer
and the Guarantors, since June 21, 2016, there have been no breaches to the
confidentiality or integrity of Personal Data or unauthorized uses of or
accesses to Personal Data, except for those that have been remedied without
material cost or liability or the duty to notify any other person, nor are any
incidents under internal review or investigations relating to the same.  The
Issuer and its subsidiaries are presently in material compliance with all
applicable laws or statutes and all judgments, orders, rules and regulations of
any court or arbitrator or governmental or regulatory authority, internal
policies and contractual obligations relating to the privacy and security of IT
Systems and Personal Data and to the protection of such IT Systems and Personal
Data from unauthorized use, access, misappropriation or modification.

Any certificate signed by any officer of the Issuer, the Guarantors or their
respective subsidiaries and delivered to the Initial Purchasers or counsel for
the Initial Purchasers in connection with the offering of the Securities and,
when issued, the Guarantees, shall be

-13-

 




deemed a joint and several representation and warranty by each of the Issuer,
the Guarantors and their respective subsidiaries, as to matters covered thereby,
to each Initial Purchaser.

2. Purchase and Sale.  Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, the Issuer agrees to issue
and sell to each Initial Purchaser, and each Initial Purchaser agrees, severally
and not jointly, to purchase from the Issuer, at a purchase price of 99.00% of
the principal amount thereof, plus accrued interest, if any, from July 8, 2019
to the Closing Date, the principal amount of Securities set forth opposite such
Initial Purchaser’s name in Schedule I hereto.

3. Delivery and Payment.  Delivery of and payment for the Securities shall be
made at the offices of Simpson Thacher & Bartlett LLP, 425 Lexington Avenue,
New York, New York 10017, at 10:00 A.M. New York City time on July 8, 2019 or at
such time on such later date not more than three Business Days after the
foregoing date as the Initial Purchasers shall designate, which date and time
may be postponed by agreement between the Initial Purchasers and the Issuer or
as provided in Section 9 hereof (such date and time of delivery and payment for
the Securities being herein called the “Closing Date”).  Delivery of the
Securities shall be made to the Initial Purchasers for the respective accounts
of the several Initial Purchasers against payment by the several Initial
Purchasers of the purchase price thereof to or upon the order of the Issuer by
wire transfer payable in same-day funds to the account specified by the
Issuer.  Delivery of the Securities shall be made through the facilities of The
Depository Trust Company unless the Initial Purchasers shall otherwise
instruct. 

4. Offering by Initial Purchasers.

(a)Each Initial Purchaser acknowledges that the Securities have not been and
will not be registered under the Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons, except
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Act.

(b)Each Initial Purchaser, severally and not jointly, represents and warrants to
and agrees with the Issuer and the Guarantors, that:

(i)it has not sold, and will not sell, any Securities within the United States
or to, or for the account or benefit of, U.S. persons as part of their
distribution at any time except to those persons whom it reasonably believes to
be “qualified institutional buyers” (as defined in Rule 144A under the Act) or
if any such person is buying for one or more institutional accounts for which
such person is acting as a fiduciary or agent, only when such person has
represented to it that each such account is a qualified institutional buyer to
whom notice has been given that such sale or delivery is being made in reliance
on Rule 144A and, in each case, in transactions in accordance with Rule 144A;

(ii)it has not offered or sold, and will not offer or sell, any Securities
outside the United States (x) as part of their distribution at any time or
(y) otherwise until 40 days after the later of the commencement of the offering
and the Closing Date except in accordance with Rule 903 of Regulation S;



-14-

 




(iii)neither it nor any person acting on its behalf has made or will make offers
or sales of the Securities in the United States by means of any form of general
solicitation or general advertising (within the meaning of Regulation D) in the
United States or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Act;

(iv)in connection with each sale pursuant to Section 4(b)(i)(A), it has taken or
will take reasonable steps to ensure that the purchaser of such Securities is
aware that such sale is being made in reliance on Rule 144A;

(v)neither it, nor any of its Affiliates nor any person acting on its or their
behalf has engaged or will engage in any directed selling efforts (within the
meaning of Regulation S) with respect to the Securities;

(vi)it has not entered and will not enter into any contractual arrangement with
any distributor (within the meaning of Regulation S) with respect to the
distribution of the Securities, except with its Affiliates or with the prior
written consent of the Issuer;

(vii)it and its Affiliates and any person acting on its behalf have complied and
will comply with the offering restrictions requirement of Regulation S;

(viii)at or prior to the confirmation of sale of Securities sold in reliance of
Regulation S (other than a sale of Securities pursuant to Section 4(b)(i)(A) of
this Agreement), it shall have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases
Securities from it during the distribution compliance period (within the meaning
of Regulation S) a confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Act”) and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons (i) as part
of their distribution at any time or (ii) otherwise until 40 days after the
later of the commencement of the offering and the date of closing of the
offering, except in either case in accordance with Regulation S or Rule 144A
under the Act.  Terms used in this paragraph have the meanings given to them by
Regulation S;”

(ix)it has not offered, sold or otherwise made available and will not offer,
sell or otherwise make available any Securities to any retail investor in the
European Economic Area. For the purposes of this provision:

(x)the expression “retail investor” means a person who is one (or more) of the
following:

(A)a retail client as defined in point (11) of Article 4(1) of Directive
2014/65/EU (as amended, “MiFID II”); or

(B)a customer within the meaning of Directive 2002/92/EC (as amended, the
“Insurance Mediation Directive”), where that customer

-15-

 




would not qualify as a professional client as defined in point (10) of Article
4(1) of MiFID II; or

(C)not a qualified investor as defined in Directive 2003/71/EC (as amended, the
“Prospectus Directive”);  and

(y)the expression “offer” includes the communication in any form and by any
means of sufficient information on the terms of the offer and the Securities to
be offered so as to enable an investor to decide to purchase or subscribe the
Securities;

(x)it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the Financial Services
and Markets Act of 2000 (“FSMA”)) received by it in connection with the issue or
sale of the Securities in circumstances in which Section 21(1) of the FSMA does
not apply to the Issuer;

(xi)it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom; and

(xii)it is an institutional “accredited investor” (as defined in 501(a) of
Regulation D).

5. Agreements.  The Issuer and the Guarantors agree, jointly and severally, in
each case with each Initial Purchaser as follows:

(a)The Issuer will furnish to each Initial Purchaser and to counsel for the
Initial Purchasers, without charge, during the period referred to in
paragraph (c) below, as many copies of the Pricing Disclosure Package and Final
Memorandum and any amendments and supplements thereto as they may reasonably
request.

(b)The Issuer and the Guarantors will not make any amendment or supplement to
the Pricing Disclosure Package and Final Memorandum or otherwise distribute or
refer to any written communication that constitutes an offer to sell or a
solicitation of an offer to buy the Securities (other than the Pricing
Disclosure Package, the Recorded Road Show and the Final Memorandum) that shall
be reasonably disapproved by the Representative after reasonable notice thereof.

(c)(1) If at any time prior to the completion of the sale of the Securities by
the Initial Purchasers (as determined by the Representative, but in no event
more than 180 days after the date hereof), any event occurs as a result of
which, in the opinion of counsel for the Initial Purchasers, or counsel for the
Issuer, it is necessary to amend or supplement the Final Memorandum, as then
amended or supplemented, (i) in order that the Final Memorandum would not
include any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or (ii) comply with

-16-

 




applicable law, the Issuer will promptly (A) notify the Representative of any
such event; (B) subject to the requirements of paragraph (b) of this Section 5,
prepare an amendment or supplement that will correct such statement or omission
or effect such compliance; and (C) supply any supplemented or amended Final
Memorandum to the several Initial Purchasers and counsel for the Initial
Purchasers without charge in such quantities as they may reasonably request and
(2) if at any time prior to the Closing Date (i) any event shall occur or
condition shall exist as a result of which any of the Pricing Disclosure Package
as then amended or supplemented or the Recorded Road Show would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package or the Recorded Road Show so
that any of the Pricing Disclosure Package or the Recorded Road Show, as the
case may be, will comply with applicable law, the Issuer will immediately notify
the Initial Purchasers thereof and forthwith prepare and, subject to paragraph
(b) above, furnish to the Initial Purchasers such amendments or supplements to
any of the Pricing Disclosure Package or the Recorded Road Show as may be
necessary so that the statements in any of the Pricing Disclosure Package or the
Recorded Road Show as so amended or supplemented do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading or so the Pricing Disclosure Package or the Recorded
Road Show will comply with applicable law.

(d)The Issuer will assist the Initial Purchasers in arranging, if necessary, for
the qualification of the Securities for sale by the Initial Purchasers under the
laws of such jurisdictions in the United States as the Initial Purchasers may
designate and will maintain such qualifications in effect so long as required
for the sale of the Securities; provided that in no event shall the Issuer or
any of the Guarantors be obligated to qualify to do business in any jurisdiction
where it is not now so qualified or to take any action that would reasonably be
expected to subject it to service of process in suits, other than those arising
out of the offering or sale of the Securities, in any jurisdiction where it is
not now so subject or to subject themselves to taxation in any jurisdiction in
which they are not otherwise so subject.  The Issuer will promptly advise the
Initial Purchasers of the receipt by it or the Guarantors of any notification
with respect to the suspension of the qualification of the Securities or the
Guarantees for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose.

(e)During the period from the Closing Date until one year after the Closing
Date, the Issuer will not, and will not permit any of its Affiliates to, resell
any Securities that have been acquired by any of them except for Securities
resold in a transaction registered under the Act.

(f)The Issuer, the Guarantors and their Affiliates and any person acting on
their behalf will not make offers or sales of any security (as defined in the
Act), or solicit offers to buy any security, under circumstances that could be
integrated with the sale of the Securities in a manner that would reasonably be
expected to require the registration of the Securities under the Act.



-17-

 




(g)The Issuer and its Affiliates and any person acting on their behalf will not
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with any offer or sale of the Securities
in the United States.

(h)So long as any of the Securities are “restricted securities” within the
meaning of Rule 144(a)(3) under the Act, the Issuer and its subsidiaries will,
unless they become subject to and comply with Section 13 or 15(d) of the
Exchange Act or they or The Michaels Companies, Inc. file the periodic reports
contemplated by such provisions pursuant to the terms of the Indenture, provide
to each holder of such restricted securities and to each prospective purchaser
(as designated by such holder) of such restricted securities, upon the request
of such holder or prospective purchaser, any information required to be provided
by Rule 144A(d)(4) under the Act (it being acknowledged and agreed that, prior
to the first date on which information is required to be provided under the
Indenture, the information contained, or incorporated by reference, in the Final
Memorandum is sufficient for this purpose).

(i)The Issuer and its Affiliates and any person acting on their behalf will not
engage in any directed selling efforts with respect to the Securities, and each
of them will comply with the offering restrictions requirement of
Regulation S.  Terms used in this paragraph have the meanings given to them by
Regulation S.

(j)The Issuer will cooperate with the Initial Purchasers and use its
commercially reasonable efforts to permit the Securities to be eligible for
clearance and settlement through The Depository Trust Company.

(k)The Issuer, the Guarantors and their Affiliates will not for a period of 60
days following the Closing Date, without the prior written consent of the
Representative, offer, sell or contract to sell, pledge or otherwise dispose of
(or enter into any transaction that is designed to, or might reasonably be
expected to, result in the disposition (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise) by the
Issuer, any of the Guarantors or any of their respective Affiliates or any
person in privity with the Issuer, any of the Guarantors or any of their
respective Affiliates), directly or indirectly, or announce the offering of, any
capital markets debt securities issued or guaranteed by the Issuer or any of the
Guarantors (other than the Securities and the Guarantees).

(l)The Issuer and the Guarantors, jointly and severally, agree to pay the costs
and expenses relating to the following matters:  (i) the fees of the Trustee
(and its counsel); (ii) the preparation, printing or reproduction of the Pricing
Disclosure Package and the Final Memorandum and each amendment or supplement to
either of them; (iii) the printing (or reproduction) and delivery (including
postage, air freight charges and charges for counting and packaging) of such
copies of the Pricing Disclosure Package and the Final Memorandum, and all
amendments or supplements to either of them, as may, in each case, be reasonably
requested for use in connection with the offering and sale of the Securities;
(iv) any stamp or transfer taxes in connection with the original issuance and
sale of the Securities; (v) the printing (or reproduction) and delivery of any
blue sky memorandum to investors in connection with the offering of the
Securities;

-18-

 




(vi) any registration or qualification of the Securities for offer and sale
under the securities or blue sky laws of the several states and any other
jurisdictions specified pursuant to Section 5(d) (including filing fees and the
reasonable fees and expenses of counsel for the Initial Purchasers relating to
such registration and qualification); (vii) the approval of the Securities for
book-entry transfer by DTC; (viii) the “roadshow” and any other meetings with
prospective investors in the Securities; (ix) the fees and expenses of the
Issuer’s accountants and the fees and expenses of counsel (including local and
special counsel) of the Issuer; (x) the rating of the Securities by rating
agencies; and (xi) all other costs and expenses incident to the performance by
the Issuer of their obligations hereunder.

(m)The Issuer will use the proceeds from the sale of the Securities in the
manner described in the Pricing Disclosure Package and the Final Memorandum
under the caption “Use of Proceeds.”

(n)The Issuer and the Guarantors jointly and severally acknowledge and agree
that each Initial Purchaser is acting solely in the capacity of an arm’s length
contractual counterparty to the Issuer and the Guarantors with respect to the
offering of Securities contemplated hereby (including in connection with
determining the terms of the offering) and not as a financial advisor or a
fiduciary to or an agent of the Issuer, any of the Guarantors or any other
person.  Additionally, no Initial Purchaser is advising the Issuer, any of the
Guarantors or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction.  The Issuer and the Guarantors shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and the Initial Purchasers shall have no responsibility or
liability to the Issuer or any of the Guarantors with respect thereto.  Any
review by the Initial Purchasers of the Issuer and the Guarantors, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Initial Purchasers and shall not
be on behalf of the Issuer or any of the Guarantors.

(o)Prior to the completion of the resale of the Securities by the Initial
Purchasers to subsequent purchasers, the Parent shall file, on a timely basis,
with the Commission all reports and documents required to be filed under Section
13(a), 13(c) or 15(d) of the Exchange Act.

6. Conditions to the Obligations of the Initial Purchasers.  The obligations of
the Initial Purchasers to purchase the Securities shall be subject to the
accuracy of the representations and warranties of the Issuer and the Guarantors
contained herein at the Time of Sale and the Closing Date, to the accuracy of
the statements of the Issuer and the Guarantors made in any certificates
pursuant to the provisions hereof, to the performance by the Issuer and the
Guarantors of their obligations hereunder and to the following additional
conditions:

(a)The Issuer shall have requested and caused (i) Ropes & Gray LLP, counsel for
the Issuer and those Guarantors organized or incorporated in the State of
Delaware, to furnish to the Initial Purchasers an opinion and letter dated the
Closing Date in form and substance reasonably satisfactory to the Initial
Purchasers, (ii) Troutman

-19-

 




Sanders LLP, Virginia counsel for Michaels Stores Card Services, LLC, to furnish
to the Initial Purchasers an opinion dated the Closing Date in form and
substance reasonably satisfactory to the Initial Purchasers and (iii) Jones Day,
Ohio counsel for those Guarantors organized or incorporated in the State of
Ohio, to furnish to the Initial Purchasers an opinion dated the Closing Date in
form and substance reasonably satisfactory to the Initial Purchasers.

(b)The Initial Purchasers shall have received from Simpson Thacher & Bartlett
LLP, counsel for the Initial Purchasers, such opinion and negative assurance
statement, each dated the Closing Date and addressed to the Initial Purchasers,
with respect to the issuance and sale of the Securities, the Indenture, Pricing
Disclosure Package and the Final Memorandum (as amended or supplemented at the
Closing Date) and other related matters as the Initial Purchasers may reasonably
require, and the Issuer and the Guarantors shall have furnished to such counsel
such documents as they reasonably request for the purpose of enabling them to
pass upon such matters.

(c)The Issuer shall have furnished to the Initial Purchasers a certificate,
signed by (x) the chairman, chief executive officer, president or vice president
and (y) the chief financial officer, treasurer or principal financial or
accounting officer of the Issuer and the Guarantors, dated the Closing Date, to
the effect that the signers of such certificate have reviewed the Pricing
Disclosure Package and the Final Memorandum, any amendment or supplement to the
Pricing Disclosure Package and the Final Memorandum and this Agreement and that:

(i)the representations and warranties of the Issuer and the Guarantors in this
Agreement are true and correct in all material respects (except to the extent
already qualified by materiality, in which case such obligations shall be
subject to the accuracy of such representations and warranties in all respects)
at the Time of Sale and on the Closing Date, and the Issuer and the Guarantors
have complied in all material respects with all the agreements and satisfied all
the conditions on their part to be performed or satisfied hereunder at or prior
to the Closing Date; and

(ii)since the date of the most recent financial statements included in the
Pricing Disclosure Package and the Final Memorandum (exclusive of any amendment
or supplement thereto), there has been no material adverse change in the
condition (financial or otherwise), business or results of operations of the
Issuer and its subsidiaries, taken as a whole, except as set forth in or
contemplated in the Pricing Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto).

(d)The Issuer shall have requested and caused Ernst & Young LLP to furnish to
the Initial Purchasers a “comfort” letter, (i) at and dated as of the date
hereof with respect to the Pricing Disclosure Package and (ii) in bring-down
form at and dated as of the Closing Date with respect to the Final Memorandum,
each such letter in form and substance reasonably satisfactory to the Initial
Purchasers, confirming that they are independent auditors within the meaning of
the Exchange Act and the applicable

-20-

 




published rules and regulations thereunder and confirming certain matters with
respect to the audited and unaudited financial statements and other financial
and accounting information contained in the Pricing Disclosure Package and Final
Memorandum, as applicable, including any amendment or supplement thereto at the
date of the applicable letter.

(e)Subsequent to the Time of Sale or, if earlier, the dates as of which
information is given in the Pricing Disclosure Package and the Final Memorandum,
there shall not have been any change or development in the condition (financial
or otherwise), business or results of operations of the Issuer and its
subsidiaries, taken as a whole and after giving effect to the Transactions,
except as set forth in or contemplated in the Pricing Disclosure Package and the
Final Memorandum (exclusive of any amendment or supplement thereto), the effect
of which is, or would reasonably be expected to become, in the judgment of the
Representative, so material and adverse as to make it impractical or inadvisable
to proceed with the offering, sale or delivery of the Securities on the terms
and in the manner contemplated in the Pricing Disclosure Package and the Final
Memorandum.

(f)At the Closing Date, the Issuer, the Guarantors and the Trustee shall have
entered into the Indenture and the Initial Purchasers shall have received
counterparts, conformed as executed thereof.

(g)Subsequent to the date hereof, there shall not have been any decrease in the
rating of the Securities by any “nationally recognized statistical rating
organization” (as defined in Section 3(a)(62) of the Exchange Act) or any notice
given of any intended or potential decrease in any such rating or of a possible
change in any such rating that does not indicate the direction of the possible
change.

(h)Prior to the Closing Date, the Issuer and the Guarantors shall have furnished
to the Initial Purchasers such further information, certificates and documents
as the Initial Purchasers may reasonably request, as set forth in the closing
memorandum relating to the Transactions.

(i)Prior to the Closing Date, the Issuer and the Guarantors shall have taken all
action reasonably required to be taken by them to have the Securities declared
eligible for clearance and settlement through The Depository Trust Company.

(j)The Issuer shall have furnished to the Initial Purchasers certificates of its
chief financial officer with respect to certain financial data (i) at and dated
as of the date hereof with respect to the Pricing Disclosure Package and (ii) at
and dated as of the Closing Date with respect to the Final Memorandum, in each
case providing “management comfort” with respect to such information, in form
and substance reasonably satisfactory to the Initial Purchasers.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are

-21-

 




in form and substance reasonably satisfactory to the Initial Purchasers and
counsel for the Initial Purchasers.

The documents required to be delivered by this Section 6 will be available for
inspection at the office of Simpson Thacher & Bartlett LLP, 425 Lexington
Avenue, New York, New York 10017, on the Business Day prior to the Closing Date.

7. Reimbursement of Expenses.  If the sale of the Securities provided for herein
is not consummated because any condition to the obligations of the Initial
Purchasers set forth in Section 6 hereof is not satisfied, because of any
termination pursuant to Section 10 hereof or because of any refusal, inability
or failure on the part of the Issuer or the Guarantors to perform any agreement
herein or comply with any provision hereof other than by reason of a default by
any of the Initial Purchasers, including as described in Section 9 hereof, the
Issuer and the Guarantors will, jointly and severally, reimburse the Initial
Purchasers on behalf of the Initial Purchasers on demand for all reasonable
expenses (including reasonable fees and disbursements of Simpson Thacher &
Bartlett LLP) that shall have been incurred by them in connection with the
proposed purchase and sale of the Securities.

8. Indemnification and Contribution.

(a)The Issuer and the Guarantors jointly and severally agree to indemnify and
hold harmless each Initial Purchaser, the directors, officers and Affiliates of
each Initial Purchaser and each person who controls any Initial Purchaser within
the meaning of either the Act or the Exchange Act against any and all losses,
claims, damages or liabilities, joint or several, to which they or any of them
may become subject under the Act, the Exchange Act or other U.S. federal or
state statutory law or regulation, at common law or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in the Pricing Disclosure Package, Recorded Road Show
(when taken together with the Preliminary Offering Memorandum) or Final
Memorandum or in any amendment or supplement thereto or in any other written
communication by the Issuer or a Guarantor that constitutes an offer to sell or
a solicitation of an offer to buy the Securities or arise out of or are based
upon the omission or alleged omission to state therein a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, and agree (subject to the limitations set forth
in the proviso to this sentence) to reimburse each such indemnified party, as
incurred, for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided,  however, that the Issuer and the Guarantors will
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made in the Pricing Disclosure
Package, the Recorded Road Show or Final Memorandum, or in any amendment thereof
or supplement thereto, in reliance upon and in conformity with the Initial
Purchaser Information.  This indemnity agreement will be in addition to any
liability that the Issuer and the Guarantors may otherwise have.  The Issuer and
the Guarantors shall not be liable under this Section 8 to any indemnified party
regarding any settlement or compromise or consent to the entry of any judgment
with respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified

-22-

 




parties are actual or potential parties to such claim or action) unless such
settlement, compromise or consent is consented to by the Issuer, which consent
shall not be unreasonably withheld.

(b)Each Initial Purchaser severally, and not jointly, agrees to indemnify and
hold harmless (i) the Issuer and the Guarantors, (ii) each person, if any, who
controls (within the meaning of either the Act or the Exchange Act) the Issuer
or any of the Guarantors, and (iii) the directors and officers of the Issuer and
the Guarantors, to the same extent as the foregoing indemnity from the Issuer
and the Guarantors to each Initial Purchaser, but only with reference to the
Initial Purchaser Information.  This indemnity agreement will be in addition to
any liability that any Initial Purchaser may otherwise have.  The Issuer
acknowledges that the third sentence of the second paragraph under the heading
“Plan of Distribution” and the fourth and fifth sentences of the third paragraph
and the fourth, fifth and eighth paragraphs under the heading “Plan of
Distribution—General” in the Preliminary Memorandum and the Final Memorandum
constitute the only information furnished in writing by or on behalf of the
Initial Purchasers for inclusion in the Pricing Disclosure Package, the Recorded
Road Show or the Final Memorandum or any other written communication by the
Issuer that constitutes an offer to sell or the solicitation of an offer to buy
the Securities (the “Initial Purchaser Information”).

(c)Promptly after receipt by an indemnified party under this Section 8 of notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights or defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above, except as provided in paragraph (d) below.  The indemnifying party shall
be entitled to appoint counsel (including local counsel) of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel, other than local counsel if not appointed by the
indemnifying party, retained by the indemnified party or parties except as set
forth below); provided,  however, that such counsel shall be reasonably
satisfactory to the indemnified party.  Notwithstanding the indemnifying party’s
election to appoint counsel (including local counsel) to represent the
indemnified party in an action, the indemnified party shall have the right to
employ separate counsel (including local counsel), and the indemnifying party
shall bear the reasonable fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the indemnifying party to represent the
indemnified party would present such counsel with a conflict of interest (based
on the advice of counsel to the indemnified party); (ii) such action includes
both the indemnified party and the indemnifying party and the indemnified party
shall have reasonably concluded (based on the advice of counsel to the
indemnified party) that there may be legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party; (iii) the indemnifying party shall not have employed
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party.  It
is

-23-

 




understood and agreed that the indemnifying party shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm (in addition to any
local counsel) for all indemnified parties.  Any such separate firm for any
Initial Purchaser, its Affiliates, directors and officers and any control
persons of such Initial Purchaser shall be designated in writing by the
Representative, and any such separate firm for the Issuer or any of the
Guarantors, directors and officers and any control persons of the Issuer or any
of the Guarantors shall be designated in writing by the Issuer.  In the event
that any Initial Purchaser, its Affiliates, directors and officers or any
control persons of such Initial Purchaser are indemnified parties collectively
entitled, in connection with a proceeding in a single jurisdiction, to the
payment of fees and expenses of a single separate firm under this Section 8(c),
and any such Initial Purchaser, its Affiliates, directors and officers or any
control persons of such Initial Purchaser cannot agree to a mutually acceptable
separate firm to act as counsel thereto, then such separate firm for all such
indemnified parties shall be designated in writing by the Representative.  An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim, action, suit or proceeding) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party, in form and substance reasonably satisfactory to such indemnified party,
from all liability arising out of such claim, action, suit or proceeding and
does not include any statement as to, or any admission of, fault, culpability or
failure to act by or on behalf of any indemnified party.

(d)In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason (other than by virtue of the failure of an indemnified
party to notify the indemnifying party of its right to indemnification pursuant
to subsection (a) or (b) above, where such failure materially prejudices the
indemnifying party (through the forfeiture of substantial rights or defenses)),
the Issuer and the Guarantors, jointly and severally on the one hand, and the
Initial Purchasers, on the other hand, severally agree to contribute to the
aggregate losses, claims, damages and liabilities (including legal or other
expenses reasonably incurred in connection with investigating or defending any
loss, claim, damage, liability or action) (collectively “Losses”) to which the
Issuer or any Guarantor and one or more of the Initial Purchasers may be subject
in such proportion as is appropriate to reflect the relative benefits received
by the Issuer and the Guarantors, on the one hand, and by the Initial
Purchasers, on the other hand, from the offering of the Securities.  If the
allocation provided by the immediately preceding sentence is unavailable for any
reason or not permitted by applicable law, the Issuer and the Guarantors,
jointly and severally, on the one hand, and the Initial Purchasers, on the other
hand, severally shall contribute in such proportion as is appropriate to reflect
not only such relative benefits but also the relative fault of the Issuer and
the Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
in connection with the statements or omissions that resulted in such Losses, as
well as any other relevant equitable considerations.  Benefits received by the
Issuer and the Guarantors shall be deemed to be equal to the total net proceeds
from the offering (before deducting expenses) received by them, and benefits
received by the Initial Purchasers shall be deemed to be equal to the total
purchase discounts and commissions.  Relative fault shall be determined by
reference to, among other things, whether any untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to

-24-

 




information provided by the Issuer or any Guarantor, on the one hand, or the
Initial Purchasers, on the other hand, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission and any other equitable considerations
appropriate in the circumstances.  The Issuer, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if the amount of such
contribution were determined by pro rata allocation or any other method of
allocation that does not take account of the equitable considerations referred
to above.  Notwithstanding the provisions of this Section 8, in no case shall
any Initial Purchaser be responsible for any amount in excess of the purchase
discount or commission applicable to the Securities purchased by such Initial
Purchaser hereunder. Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 8 are several in proportion
to their respective purchase obligations hereunder and not joint.  For purposes
of this Section 8, each person, if any, who controls an Initial Purchaser within
the meaning of either the Act or the Exchange Act and each director, officer,
employee, Affiliate and agent of an Initial Purchaser shall have the same rights
to contribution as such Initial Purchaser, and each person who controls the
Issuer or any Guarantor within the meaning of either the Act or the Exchange Act
and the respective officers and directors of the Issuer and the Guarantors shall
have the same rights to contribution as the Issuer and the Guarantors, subject
in each case to the applicable terms and conditions of this paragraph (d).

9. Default by an Initial Purchaser.  If any one or more Initial Purchasers shall
fail to purchase and pay for any of the Securities agreed to be purchased by
such Initial Purchaser hereunder and such failure to purchase shall constitute a
default in the performance of its or their obligations under this Agreement, the
remaining Initial Purchasers shall be obligated severally to take up and pay for
(in the respective proportions that the principal amount of the Securities set
forth opposite their names in Schedule I hereto bears to the aggregate principal
amount of the Securities set forth opposite the names of all the remaining
Initial Purchasers) the Securities that the defaulting Initial Purchaser or
Initial Purchasers agreed but failed to purchase; provided,  however, that in
the event that the aggregate principal amount of the Securities that the
defaulting Initial Purchaser or Initial Purchasers agreed but failed to purchase
shall exceed 10% of the aggregate principal amount of the Securities set forth
in Schedule I hereto, the Issuer shall be entitled to a period of 36 hours
within which to procure another party or parties reasonably satisfactory to the
non-defaulting Initial Purchasers to purchase no less than the amount of such
unpurchased Securities that exceeds 10% of the principal amount thereof upon
such terms herein set forth.  If, however, the Issuer shall not have completed
such arrangements within 36 hours after such default and the principal amount of
unpurchased Securities exceeds 10% of the principal amount of Securities to be
purchased on such date, then this Agreement will terminate without liability as
to the Securities to any non-defaulting Initial Purchaser or the Issuer.  In the
event of a default by any Initial Purchaser as set forth in this Section 9, the
Closing Date shall be postponed for such period, not exceeding five Business
Days, to effect any changes that in the opinion of counsel for the Issuer or
counsel for the Initial Purchasers shall determine are necessary in the Final
Memorandum or in any other documents or arrangements may be effected.  Nothing
contained in this Agreement shall relieve any defaulting Initial Purchaser of
its liability, if any, to the Issuer or any nondefaulting Initial Purchaser for
damages occasioned by its default hereunder.



-25-

 




10.Termination.  This Agreement shall be subject to termination in the absolute
discretion of a majority in interest of the Initial Purchasers, by notice given
to the Issuer prior to delivery of and payment for the Securities, if at any
time prior to such time (i) trading in any securities generally on the New York
Stock Exchange or the Nasdaq Stock Market shall have been suspended or
materially limited or minimum prices shall have been established on such
exchange or the Nasdaq Stock Market; (ii) trading of any securities issued or
guaranteed by the Parent shall have been suspended on any exchange or in any
over-the-counter market; (iii) a banking moratorium shall have been declared
either by U.S. federal or New York State authorities; or (iv) there shall have
occurred any outbreak or escalation of hostilities, declaration by the United
States of a national emergency or war or other calamity or crisis the effect of
which on financial markets is such as to make it, in the judgment of a majority
in interest of the Initial Purchasers, impractical or inadvisable to proceed
with the offering, sale or delivery of the Securities as contemplated in the
Pricing Disclosure Package and the Final Memorandum.

11.Representations and Indemnities to Survive.  The respective agreements,
representations, warranties, indemnities and other statements of the Issuer and
the Guarantors or, with respect to Sections 5(f), (g) and (i) hereof, their
respective officers and of the Initial Purchasers set forth in or made pursuant
to this Agreement will remain in full force and effect, regardless of any
investigation made by or on behalf of the Initial Purchasers or the Issuer or
any Guarantor, or any of the indemnified parties referred to in Section 8
hereof, and will survive delivery of and payment for the Securities.  The
provisions of Sections 7 and 8 hereof shall survive the termination or
cancellation of this Agreement.

12.Notices.  All communications hereunder will be in writing and effective only
on receipt and, if sent to the Initial Purchasers, will be mailed or delivered
and confirmed to BofA Securities, Inc., 50 Rockefeller Plaza, New York, New York
10020, Attention: High Yield Legal Department; or, if sent to the Issuer or the
Guarantors, will be mailed, delivered or faxed c/o Chief Financial Officer (fax
no.: (972) 409-1901 and confirmed to it at 8000 Bent Branch Drive, Irving TX
75063 Attention:  General Counsel (fax no.: (972) 409-1965).  The Issuer shall
be entitled to act and rely upon any request, consent, notice or agreement given
or made on behalf of the Initial Purchasers by the Representative.

13.Successors.  This Agreement will inure to the benefit of and be binding upon
the parties hereto and at and after the Closing Date, the Issuer and the
Guarantors and their respective successors and the indemnified parties referred
to in Section 8 hereof and their respective successors and no other person will
have any right or obligation hereunder.  No purchaser of Securities from any
Initial Purchaser shall be deemed to be a successor merely by reason of such
purchase.

14.Applicable Law; Waiver of Jury Trial; Submission to Jurisdiction.  This
Agreement and any claim, controversy or dispute relating to or arising out of
this Agreement will be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed within
the State of New York.  THE PARTIES HERETO EACH HEREBY WAIVE ANY RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.  Any proceeding related to this Agreement or the transactions
contemplated hereby shall be exclusively commenced, prosecuted or continued in
any court of

-26-

 




the State of New York located in the City and County of New York or in the
United States District Court for the Southern District of New York, and the
Issuer and the Guarantors hereby consent to the jurisdiction of such courts and
personal service with respect thereto. 

15.Counterparts.  This Agreement may be signed in one or more counterparts
(which may be delivered in original form or facsimile or “pdf” file thereof),
each of which when so executed shall constitute an original and all of which
together shall constitute one and the same agreement.

16.Headings.  The section headings used herein are for convenience only and
shall not affect the construction hereof.

17.Definitions.  The terms that follow, when used in this Agreement, shall have
the meanings indicated.

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which commercial banking institutions or trust companies are
authorized or required by law to close in New York City.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commission” shall mean the Securities and Exchange Commission.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

“Regulation D” shall mean Regulation D under the Act.

“Regulation S” shall mean Regulation S under the Act.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

18.Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L, 107-56 (signed into law October 26, 2001)), the Initial
Purchasers are required to obtain, verify and record information that identifies
their clients, which may include the name and address of their clients, as well
as other information that will allow the Initial Purchasers to properly identify
their clients.

 

19. Recognition of the U.S. Special Resolution Regimes.  



-27-

 




 

(a)In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

 

(b)In the event that any Initial Purchaser that is a Covered Entity or a BHC Act
Affiliate of such Initial Purchaser becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

“Covered Entity” means any of the following:

(i)  a “covered entity” as that term is defined in, and interpreted in
accordance

with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance

with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as the term is defined in, and interpreted in accordance

with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

 



-28-

 



 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Issuer,
the Guarantors and the several Initial Purchasers.

 

 

 

 

 

Very truly yours,

 

 

 

MICHAELS STORES, INC.

 

 

 

By:

/s/ Denise Paulonis

 

 

Name:

Denise Paulonis

 

 

Title:

Executive Vice President – Chief Financial Officer

 

 

 

 

 

 

 

DARICE, INC.
DARICE IMPORTS, INC.
MICHAELS STORES PROCUREMENT COMPANY, INC.

 

 

 

By:

/s/ Denise Paulonis

 

 

Name:

Denise Paulonis

 

 

Title:

Executive Vice President – Chief Financial Officer

 

 

 

 

 

 

 

AARON BROTHERS, INC.
ARTISTREE, INC.
MICHAELS FINANCE COMPANY, INC.
MICHAELS STORES CARD SERVICES, LLC

 

 

 

By:

/s/ Denise Paulonis

 

 

Name:

Denise Paulonis

 

 

Title:

President and Chief Financial
Officer

 

 

 

 

 

 

 

LAMRITE WEST, INC.

 

 

 

By:

/s/ Denise Paulonis

 

 

Name:

Denise Paulonis

 

 

Title:

Executive Vice President

 



[Signature Page to Purchase Agreement]

 



 

The foregoing Agreement is hereby
confirmed and accepted as of the
date first above written.

 

 

 

BofA Securities, Inc.

 

 

 

 

By:

BofA Securities, Inc.

 

 

 

 

 

For itself, and the other several
Initial Purchasers named
in Schedule I to the foregoing Agreement

 

 

 

 

By:

/s/ Aashish Dhakad

 

 

Name: Aashish Dhakad

 

 

Title:   Managing Director

 

 

 



[Signature Page to Purchase Agreement]

 



 

SCHEDULE I

 

 

 

 

Initial Purchasers

   

Principal Amount of Securities To Be Purchased

BofA Securities, Inc.

 

$


175,000,000

Barclays Capital Inc.

 

$


50,000,000

Goldman Sachs & Co. LLC

 

$


50,000,000

J.P. Morgan Securities LLC

 

$


50,000,000

Morgan Stanley & Co. LLC

 

$


50,000,000

Wells Fargo Securities, LLC

 

$


50,000,000

BB&T Capital Markets, a division of BB&T Securities, LLC

 

$


25,000,000

SunTrust Robinson Humphrey, Inc.

 

$


25,000,000

UBS Securities LLC

 

$


25,000,000

Total

 

$


500,000,000

 

 



 



 

ANNEX A-1

Aaron Brothers, Inc., a Delaware corporation

Artistree, Inc., a Delaware corporation

Darice, Inc., an Ohio Corporation

Darice Imports, Inc., an Ohio Corporation

Lamrite West, Inc., an Ohio Corporation
Michaels Finance Company, Inc., a Delaware corporation
Michaels Stores Procurement Company, Inc., a Delaware corporation
Michaels Stores Card Services, LLC, a Virginia limited liability company

 



 



 

 

ANNEX A-2

Aaron Brothers, Inc.

Aaron Brother Card Services, LLC

Artistree, Inc.

Artistree of Canada, ULC
Darice Global Sourcing

Darice Holdings Company Limited

Darice Holdings I

Darice Holdings II

Darice Imports, Inc.

Darice, Inc.

Darice International Sourcing Group

Darice International Sourcing Holdings

Darice (Ningbo) Business Consulting Co. Ltd.

Darice Product Development, LLC

Lamrite West, Inc.
Michaels Finance Company, Inc.

Michaels of Canada Holdings LP No. 1

Michaels of Canada Holdings LP No. 2

Michaels of Canada, ULC

Michaels of Luxembourg S.à r.l.

Michaels Product Development, LLC
Michaels Stores Card Services, LLC

Michaels Stores Procurement Company, Inc.

Michaels U.S. Holdings 1, LLC

Michaels U.S. Holdings 2, LLC

 



 



 

ANNEX B

Preliminary Offering Memorandum Supplements

1.Supplement of the Issuer, dated June 21, 2019

 

2.Preliminary Pricing Term Sheet, dated June 21, 2019

 

3.Supplement #2 of the Issuer, dated June 21, 2019

 

4.Final Pricing Term Sheet, dated June 21, 2019

 

